Filed 5/6/22 P. v. Wright CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publi-
cation or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or or-
dered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION FIVE


 THE PEOPLE,
           Plaintiff and Respondent,                                      A158724
 v.
 JAMES LEE WRIGHT,                                                        (Contra Costa County
           Defendant and Appellant.                                       Super. Ct. No. 05-181301-3)


          This is an appeal from a final judgment following a jury trial that
convicted defendant James Lee Wright of taking a vehicle without the
owner’s consent (Veh. Code, § 10851, subd. (a)). Appointed appellate counsel
filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende) in
which he raises no issue for appeal and asks this court for an independent
review of the record. Defendant has not exercised his right to file a
supplemental brief. Having independently reviewed the record, we affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
          In 2018, the Contra Costa County District Attorney filed an
information charging defendant with one count of driving or taking a vehicle
without consent (Veh. Code, § 10851, subd. (a)) and one count of receiving a
stolen motor vehicle (Pen. Code, § 496d, subd. (a)). As to both counts, it was
alleged that pursuant to Penal Code section 666.5, defendant had multiple
prior convictions for driving or taking a vehicle without consent and a prior


                                                                 1
conviction for receiving a stolen motor vehicle. The information further
alleged that defendant had served three prior prison terms for felony
convictions and that the new offenses amounted to probation violations in
two other cases.
      The charges stem from a vehicle theft on May 15, 2018. Chris R.
reported his Acura missing from the Warm Springs BART station, where he
parked it earlier that day. The next day, while on assignment to a vehicle
theft task force, Sergeant Zachary Blume of the Pinole Police Department
went to defendant’s address and found Chris R.’s Acura parked across the
street. Sergeant Blume had the Acura towed. He also located two
surveillance cameras mounted on a neighbor’s house, one of which pointed in
the direction where the Acura was parked. Sergeant Blume and another
officer reviewed and collected the footage from the cameras that showed
defendant arriving in the Acura earlier that day, parking, and walking to his
residence.
      Defendant was arrested and interviewed by Sergeant Blume after the
sergeant read defendant his rights and confirmed defendant understood
them. The interview was recorded. Defendant admitted taking the Acura so
he could make a scheduled court appearance but insisted he did not
“intentionally do it to deprive anybody of their car or anything.” Defendant
agreed to write Chris R. an apology letter for stealing his car. Defendant
wrote the apology letter and read it aloud to Sergeant Blume during the
interview. In the letter, defendant stated, “I really do apologize for . . . me
stealing your car. It was out of necessity . . . , which does not make it okay,
but it still happened.”
      At trial, Chris R. testified that the day after he reported his car stolen,
he was notified by the Pinole Police Department that his Acura was



                                        2
recovered and was in a tow yard. When Chris R. picked up his car, his key
did not quite work in the ignition, and an employee at the tow yard turned it
on using a “screwdriver or something.” Chris R. determined his Acura was
worth in the lower range of $1,000 to $2,000 based on a search of the Blue
Book and his maintenance of the vehicle. Chris R. did not recognize
defendant; nor did he give him permission to take, drive, or possess his
Acura.
      During Sergeant Blume’s testimony, the defendant’s recorded interview
and footage from the surveillance cameras were played for the jury.
Defendant’s apology letter was admitted into evidence. Sergeant Blume
testified he was familiar with defendant based on a prior arrest after a traffic
enforcement stop during which Sergeant Blume determined defendant was
driving a stolen vehicle. At the time of the prior arrest, defendant stated the
relevant Vehicle Code and Penal Code sections and said it could not be
proved that he actually stole the vehicle. Defendant also boasted to Sergeant
Blume about committing a large number of vehicle thefts.
      The jury returned a guilty verdict for one felony count of unlawfully
driving or taking a vehicle without the owner’s consent (Veh. Code, § 10851,
subd. (a)).1
      After the jury trial, the court held a separate bench trial on the prior
conviction enhancements. The court found true three prior automobile theft
convictions (Pen. Code, § 666.5) and all three prior prison term allegations
(former Pen. Code, § 667.5, subd. (b)). The court imposed a six-year split
sentence comprised of the enhanced middle term of three years for taking a

      1During trial, the felony count for receiving a stolen motor vehicle
(Pen. Code, § 496d, subd. (a)) was removed from the jury’s consideration by
the court and then later dismissed by the prosecution during the sentencing
hearing.


                                       3
vehicle without the owner’s consent (Veh. Code, § 10851, subd. (a); Pen. Code,
§ 666.5) plus consecutive one-year terms for each of the three prior prison
term enhancements (former Pen. Code, § 667.5, subd. (b)). The court ordered
defendant to serve three years in county jail and three years on mandatory
supervision and stayed all fines and fees on ability to pay grounds.
Defendant was awarded 476 days of presentence credits.
      Defense counsel filed a late notice of appeal with this court, and we
subsequently granted defendant’s motion for constructive filing of his late
notice of appeal. Appellate counsel was appointed, and he filed a motion for
stay of appeal and limited remand for defendant to seek relief in the trial
court under Senate Bill No. 136.2 This court granted the motion, and on
April 21, 2021, the trial court held a hearing and struck defendant’s prison
priors and deemed his sentence complete. The amended abstract of judgment
states defendant’s sentence as three years for taking a vehicle without the
owner’s consent (Veh. Code, § 10851, subd. (a); Pen. Code, § 666.5), which is
deemed served in full, plus restitution fines and court assessments, all of
which are stayed.
                                DISCUSSION
      Neither appointed counsel nor defendant has raised any issue for our
review. Upon our own independent review of the record, we agree none
exists. (Wende, supra, 25 Cal.3d 436.) The jury unanimously found


      2 Effective January 1, 2020, pursuant to Senate Bill No. 136, the one-
year prior prison term enhancement set forth in former Penal Code section
667.5, subdivision (b) only applies to “each prior separate prison term” “for a
sexually violent offense as defined in subdivision (b) of Section 6600 of the
Welfare and Institutions Code . . . .” (Stats. 2019, ch. 590, § 1.) Defendant
was sentenced to three separate and consecutive one-year terms pursuant to
former Penal Code section 667.5, subdivision (b) based on prior convictions
that were not sexually violent offenses.


                                       4
defendant guilty. The jury found true two special findings: that the
defendant intended to permanently deprive the owner of his vehicle and that
the vehicle was worth more than $950. The jury’s findings are supported by
the evidence produced at trial, including the testimony of Chris R. and
Sergeant Blume, the defendant’s recorded statement, and the surveillance
video. The trial court properly exercised its discretion by admitting evidence
of defendant’s prior uncharged conduct—a 2016 arrest involving a stolen
vehicle—to prove his intent. (People v. Ewoldt (1994) 7 Cal.4th 380, 400, 402
[uncharged conduct sufficiently similar to the charged offense is admissible to
prove defendant’s intent], superseded in part by statute on another ground as
stated in People v. Britt (2002) 104 Cal.App.4th 500, 505–506.)
      The trial court sentenced defendant to the elevated middle term (three
years) for felony car theft with a prior conviction for the same. The trial court
also imposed one additional year in county jail for each prison prior, pursuant
to former Penal Code section 667.5, which were later stricken. The defendant
was awarded time credit during sentencing and resentencing. The trial court
suspended payment of each of the fines and fees imposed in both sentences.
      The trial court’s decisions were proper. We find no reasonably arguable
appellate issue, and we are satisfied that counsel has fully complied with his
responsibilities. (Wende, supra, 25 Cal.3d at pp. 440–441.)
                                DISPOSITION
      The judgment is affirmed.




                                       5
                                _________________________
                                Jackson, P. J.


WE CONCUR:


_________________________
Simons, J.


_________________________
Needham, J.




A158724/People v. Wright




                            6